DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	The amendment filed on 03/23/2021 is acknowledged. Claims 5, 7, 10, 20 and 21 are previously cancelled. Claim 4, 12, 19, 24 and 31 are currently cancelled. Claims 1, 9, 15, 22, 27-30 are currently amended and Claims 1-3, 6, 8, 9, 11,13-18, 22, 23, 25-30 and 32 are pending. 

Allowable Subject Matter
3.	Claims 1-3, 6, 8, 9, 11, 13-18, 22, 23, 25-30 and 32 are allowable over prior art of record, respectively.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone correspondence with Puja Detjen on 11/18/2021.

The following amendments have been made:

            receiving one or more downlink signals from a first cell explicitly indicating the first cell is of a data only cell type that does not support system access functionality, reselection functionality, handover functionality, and functionality including transmission of a measurement reference signal (MRS) and that supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality;
            receiving one or more downlink signals from a second cell indicating the second cell is of an access cell type that supports system access functionality, reselection functionality, handover functionality, and functionality including transmission of MRS;
            receiving configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information comprises:
an indication for the UE to perform measurement reporting for the access cell type; and
a list of identifiers of one or more MRSs; 
            based on the configuration information and the indication that the second cell type is of the access cell type:
monitoring for one or more MRSs based on the list of identifiers;
measuring one or more of the monitored MRSs from the second cell of the access cell type; and
transmitting one or more measurement reports indicating one or more measurement results of the one or more measured MRSs; [[and]]
estimating a signal quality between the UE and the first cell of the data only cell type based on the one or more measurement results of the one or more measured MRSs from the second cell of the access cell type; and
            communicating with the first cell based on the indication that the first cell is of the data only cell type and with the second cell based on the indication that the second cell is of the access cell type.

2.	(Previously Presented) The method of claim 1, wherein the one or more downlink signals comprises a physical broadcast channel (PBCH).


4.-5.	(Canceled) 

6.	(Previously Presented) The method of claim 1, wherein the one or more downlink signals indicate at least one of: an identifier, a physical cell ID (PCI), or a virtual identifier.

7.	(Canceled) 

8.	(Previously Presented) The method of claim 3, wherein the communicating comprises:
	including the second cell for at least one of: cell selection or handover; and 
	ignoring the first cell for at least one of: cell selection or handover.

9.	(Currently Amended) The method of claim 3, wherein the communicating with the first cell comprises selecting the first cell as a secondary cell for at least one of: 

10.	(Canceled) 

11.	(Previously Presented) The method of claim 1, further comprising blindly detecting at least one of the one or more MRSs from the second cell.

12.	(Canceled) 

13.	(Previously Presented) The method of claim 1, further comprising:
	receiving assistance information from a wireless node via upper layer signaling; and
	monitoring for the one or more MRSs based on the assistance information.



15. 	(Currently Amended) A method for wireless communication by a base station (BS), comprising:
	identifying a first cell as a data only cell type that does not support system access functionality, reselection functionality, handover functionality, and functionality including transmission of a measurement reference signal (MRS) and that supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality; 
	transmitting one or more downlink signals explicitly indicating the first cell is of the data only cell type to a user equipment (UE);
	transmitting one or more downlink signals indicating a second cell is of an access cell type that supports system access functionality, reselection functionality, handover functionality, and functionality including transmission of MRS;
	transmitting configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information comprises:
			an indication for the UE to perform measurement reporting for the access cell type; and
			a list of identifiers of one or more MRSs; and
	based on the configuration information and the indication that the second cell type is of the access cell type:
			transmitting the one or more MRSs via the second cell of the access cell type[[,]]; and
			receiving one or more measurement reports indicating one or more measurement results of the one or more MRSs.
            
16.	(Previously Presented) The method of claim 15, wherein the explicit indication is transmitted in a physical broadcast channel (PBCH). 



18.	(Previously Presented) The method of claim 17, wherein a periodicity of at least one of: the PSS, the SSS, the PBCH, or the system information is based on at least one of: configuration information received from a network or the cell type. 

19.-21.	(Canceled)

22. 	(Currently Amended) A method for wireless communication by a wireless node, comprising:
	determining cell types of one or more cells of one or more base stations (BSs), wherein determining the cell types includes:
			determining a first cell is of an access cell type that supports system access functionality, handover functionality, and reselection functionality; and
			determining a second cell is of a data only cell type that does not support system access functionality, reselection functionality, handover functionality, and functionality including transmission of a measurement reference signal (MRS) and that supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality; and
	configuring at least the first cell as the access cell type and at least the second cell as the data only cell type.

23.	(Previously Presented) The method of claim 22, wherein:
	the access cell type further supports functionality including transmission of at least one of: a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a MRS, and system information. 

24.	(Canceled) 



26.	(Previously Presented) The method of claim 25, further comprising receiving one or more measurement reports from the one or more UEs based on the UE-specific reference signals.

27.	(Currently Amended) The method of claim 26, further comprising making a mobility decision based on the one or more measurement reports and the configuring of the first cell as the access cell type and the second cell as the data only cell type. 

28.	(Currently Amended) The method of claim 22, further comprising making a carrier aggregation configuration decision based on the configuring of the first cell as the access cell type and the second cell as the data only cell type. 

29.	(Currently Amended) The method of claim 22, further comprising making a multi-connectivity configuration decision based on the configuring of the first cell as the access cell type and the second cell as the data only cell type.

30. 	(Currently Amended) An apparatus for wireless communication by a user equipment (UE), comprising:
	means for receiving one or more downlink signals from a first cell explicitly indicating the first cell is of a data only cell type that does not support system access functionality, reselection functionality, handover functionality, and functionality including transmission of a measurement reference signal (MRS) and that supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality;
means for receiving one or more downlink signals from a second cell indicating the second cell is of an access cell type that supports system access functionality, reselection functionality, handover functionality, and functionality including transmission of MRS;
	means for receiving configuration information indicating one or more cell types for the UE to perform measurement reporting, wherein the configuration information comprises:
			an indication for the UE to perform measurement reporting for the access cell 
			a list of identifiers of one or more MRSs; 
	means for, based on the configuration information and the indication that the second cell type is of the access cell type:
monitoring for one or more MRSs based on the list of identifiers;
measuring one or more of the monitored MRSs from the second cell of the access cell type; and 
			transmitting one or more measurement reports indicating one or more measurement results of the one or more measured MRSs; [[and]]
means for estimating a signal quality between the UE and the first cell of the data only cell type based on the one or more measurement results of the one or more measured MRSs from the second cell of the access cell type; and
	means for communicating with the first cell based on the indication that the first cell is of the data only cell type and with the second cell based on the indication that the second cell is of the access cell type.

31.	(Canceled)  

32.	(Previously Presented) The method of claim 1, wherein the one or more MRSs are sent by the second cell on-demand, in response to a request from the UE for MRS transmission.



REASONS FOR ALLOWANCE
5.	Claims 1-3, 6, 8, 9, 11, 13-18, 22, 23, 25-30 and 32 are allowable because of the following reason: Applicant's remarks submitted on 03/23/2021, along with the claim amendments have been fully considered and overcome the prior arts of record. 
Independent claims 1, 15, 22 and 30 includes allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 

receiving one or more downlink signals from a first cell explicitly indicating the first cell is of a data only cell type that does not support system access functionality, reselection functionality, handover functionality, and functionality including transmission of a measurement reference signal (MRS) and that supports at least one of: carrier aggregation (CA) functionality, dual connectivity (DC) functionality, or multi-connectivity functionality;”

The amended limitations, in combination with the remaining limitations of the independent claims 1, 15, 22 and 30 are not taught nor suggested by the prior art of record. Claims 2, 3, 6, 8, 9, 11, 13, 14 and 32 depend on claim 1; Claims 16-18 depend on claim 15; Claims 23, 25-29 depend on claim 22. Therefore, dependent claims 2, 3, 6, 8, 9, 11, 13, 14, 16-18, 23, 25-29 are allowed for the same reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415